COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                      §
 JUSTIN DALE EUBANK,                                           No. 08-08-00090-CR
                                                      §
                    Appellant,                                    Appeal from the
                                                      §
 V.                                                             109th District Court
                                                      §
 THE STATE OF TEXAS,                                        of Andrews County, Texas
                                                      §
                    Appellee.                                       (TC# 5068)
                                                      §

                                                      §

                                   MEMORANDUM OPINION

        Justin Dale Eubank appeals his conviction for aggravated assault causing bodily injury

with a deadly weapon against a public servant. Appellant was sentenced to 25 years

imprisonment in the Texas Department of Criminal Justice Institutional Division.

        Appellant’s court-appointed counsel has filed a brief in which counsel has concluded that

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect there are no arguable grounds to be advanced. See High v. State,

573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to Appellant, and Appellant

has not exercised his right to file a pro se brief.
       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.

       We affirm the judgment of the trial court.



August 19, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                -2-